DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-4 directed to a method non-elected without traverse.  Accordingly, claims 1-4 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 1-4

Allowable Subject Matter
Claims 5, 7 and 9 are allowed.
	With respect to independent claim 5, the prior art does not disclose, in the claimed environment, an apparatus comprising a phase transition impurity substance remover, a solid/liquid catcher and a culture tank, wherein the phase transition impurity substance remover includes first and second coolers and a phase transition impurity substance catcher.  Although these features appear to be individually known in the art, as evidenced by the cited references, there is no motivation or teaching for how to combine them to arrive at the claimed invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/NATHAN A BOWERS/Primary Examiner, Art Unit 1799